Citation Nr: 0923043	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating for posttraumatic stress disorder 
(PTSD) in excess 30 percent prior to April 3, 2008, and in 
excess of 50 percent thereafter. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
mylopathic muscular atrophy claimed as a nerve condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1941 to August 1946 
and from November 1950 to March 1951. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for mylopathic 
muscular atrophy claimed as a nerve condition is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to April 3, 2008, the Veteran's PTSD was manifested 
by mild social impairment with intermittent periods of 
inability to perform certain tasks due to depressed mood, 
anxiety and sleep impairment.  However, function was 
generally satisfactory, with routine behavior and self-care.

2.  From April 3, 2008, the Veteran's PTSD has been 
manifested by moderate social impairment with reduced 
reliability and productivity due to disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective relationships. 

3.  A March 2004 rating decision denied service connection 
for mylopathic muscular atrophy claimed as a nerve condition.  
The Veteran did not appeal the rating decision and it is now 
final. 

4.  The evidence received since the March 2004 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
mylopathic muscular atrophy claimed as a nerve condition.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD, prior to April 3, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a rating in excess of 50 percent for 
PTSD, after April 3, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2008).

3.  The March 2004 rating decision, which denied service 
connection for mylopathic muscular atrophy, claimed as a 
nerve condition, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2008).

4.  The additional evidence presented since the rating 
decision in March 2004 is new and material and the claim for 
service connection for mylopathic muscular atrophy claimed as 
a nerve condition is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2007 and 
May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  A May 2008 letter to the Veteran fulfilled this 
requirement.

In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
Veteran of the reasons for the prior denial of the claim of 
service connection and noting the evidence needed to 
substantiate the underlying claim of service connection.  A 
July 2007 letter to the Veteran satisfied this requirement.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.



PTSD

The Veteran essentially contends that the evaluations he has 
received for his posttraumatic stress disorder (PTSD) do not 
accurately reflect the severity of that condition.  
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1.  A claim of 
entitlement to an increased rating, which was partially 
granted during the course of the appeal but assigned an 
effective date subsequent to the date of receipt of the 
claim, includes that period on appeal prior to the staged 
grant; therefore the practice of "staged" ratings may 
apply.  That is, separate ratings can be assigned for 
separate periods of time based on the facts found.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. Ap. 119 (1999). 

In a March 2004 rating decision the Veteran was first granted 
service connection for PTSD, with a 30 percent rating 
effective from July 2003.  The Veteran did not appeal that 
decision.  In May 2007 the Veteran submitted a claim for an 
increased rating for his service-connected PTSD.  An October 
2007 rating decision continued the 30 percent rating.  The 
Veteran appealed that decision and in April 2008 the Veteran 
was granted an increased rating of 50 percent, effective 
April 3, 2008.  

Under Diagnostic Code 9411 PTSD is assigned a 30 percent 
rating where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based on the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental 
disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  
Diagnoses many times will include an Axis V diagnosis, or a 
Global Assessment of Functioning (GAF) score.  The GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning (e.g., few friends, conflicts with 
peers or coworkers); a GAF between 61 and 70 is indicative of 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships; a GAF between 71 and 
80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupation, or school 
functioning (e.g. temporarily falling behind in school work).

As stated above, the Veteran's increased rating claim was 
filed in May 2007; hence, the rating period at issue for the 
30 percent "staged" rating is from one year prior to that 
claim until April 3, 2008, the effective date for the 50 
percent rating.

VA records indicate that the Veteran has undergone several VA 
PTSD examinations.  During a June 2007 VA examination the 
Veteran reported having been aboard the USS Tennessee during 
the Pearl Harbor attack.  He indicated that most of his 
dreams and intrusive memories are about these experiences and 
that he experiences periodic bouts of depression.  He claimed 
that his nightmares affect his ability to sleep at night and 
that he is easily upset about war news and the loss of life 
in Iraq.  He also stated that his daughter will catch him 
crying at times as he will get easily choked up when he hears 
about or sees something sad on television and is easily 
startled by loud noises.  Upon examination the examiner 
determined that the Veteran was alert, oriented and 
cooperative.  The Veteran's mood was euthymic, though he 
reported not feeling depressed at that time.  

An additional VA examination was performed in July 2007.  The 
Veteran's main complaints were daily nightmares and 
flashbacks of the Pearl Harbor bombing. The Veteran stated 
that he has been feeling depressed ever since September 11, 
2001, and that his symptoms worsened after the events of that 
day.  The Veteran also claimed that he is always anxious and 
tense and that he talks to himself all the time and hears 
voices related to the Pearl Harbor bombing.  The Veteran gets 
along well with everyone and goes to church regularly.  He 
has a lot of friends in church and gets along well with his 
daughters, grandchildren and great grandchildren.  The 
Veteran has been retired since September 1988 and stays at 
home, visits his friends and goes to church.  At the time of 
this examination the Veteran was President of the local Pearl 
Harbor Chapter and stated that he has a lot of friends from 
World War II.  The examiner determined that there was no 
social impairment and that the Veteran's takes care of 
himself, his personal hygiene and the activities of daily 
living.  No impairment of thought process of communication 
was noted and the Veteran was oriented to person, place and 
time.  Eye contact was good and the Veteran was quiet and 
cooperative.  No inappropriate behavior was noted and the 
Veteran denied any suicidal or homicidal ideation.  The 
Veteran stated that his long-term memory was not very good, 
but the examiner noted that during the interview the 
Veteran's memory to the past and recent events was intact.  
Furthermore, the Veteran's speech was relevant and coherent 
and no obsessive or ritualistic behavior was found.  The 
examiner determined that the Veteran's Global Assessment of 
Functioning (GAF) score was 50.

In August 2007 the Veteran underwent a VA psychological 
assessment.  This assessment was for the most part similar to 
previously noted VA examinations.  The primary complaints of 
the Veteran were nightmares and intrusive thoughts of Pearl 
Harbor, which interfere with his daily life and his ability 
to sleep.  The examiner noted that the Veteran was alert, 
oriented and cooperative.  His mood was euthymic.  The 
Veteran advised the examiner that he tries to stay busy and 
still does some part-time work for a local newspaper, where 
he worked for many years as a pressman.  He denied any 
suicidal ideation.  The examiner determined that the 
Veteran's GAF score was 50.  

The most recent VA PTSD examination on record is from April 
2008.  The examiner noted that since the previous examination 
the Veteran had been referred for specialized care of his 
PTSD.  At the time of the examination the Veteran was 
regularly attending group therapy and taking medication.  The 
Veteran reported that without medication he was sleeping 
three to four hours a night and having nightmares every 
night.  With medication the Veteran reported that he was able 
to sleep six to eight hours per night with fewer nightmares.  
The Veteran also reported experiencing intrusive 
recollections of his war trauma triggered by loud noises, 
explosions and events in the news.  The Veteran reported 
having three or more of these episodes per day and that 
during one of these episodes he experiences significant 
physiological arousal with trembling and shaking, requiring 
an hour or so to calm down.  The Veteran also related that 
his children are concerned about him because he has lost 
interest in doing things, lost his appetite and often has 
crying spells.  The examiner found that the Veteran does not 
have a wide circle of friends and generally feels comfortable 
only around his VA therapy group and his Pearl Harbor 
survivor group.  The Veteran reported feeling out of place 
with anyone else although he is comfortable in church.  The 
examiner also found that the Veteran has lost interest in 
things he previously enjoyed, such as fishing, hobbies and 
food.  The examiner determined that the Veteran's 
psychosocial functioning is characterized by losses in valued 
relationships, no or few social outlets, feelings of 
discomfort around most people, embarrassment about crying 
spells and loss of leisure and recreational interests.  No 
homicidal or suicidal ideation was found but there were 
feelings of despair and hopelessness.  There were no 
hallucinations, delusions or thought disorder and the Veteran 
was well oriented and capable of all activities of daily 
living.  The examiner determined that the Veteran's GAF score 
was 43.  

In addition to VA treatment records and VA examination 
reports the Veteran has submitted several statements from 
both himself and family members.  The statements are entirely 
consistent with the findings from the VA examinations 
outlined above and reveal no additional information that 
would support a higher evaluation. 

The examinations from June 2007, July 2007 and August 2007 
indicate that the Veteran symptomatology was consistent with 
a 30 percent rating.  While the Veteran did have some sleep 
impairment, depressed moods and anxiety he was alert oriented 
and cooperative on these occasions and there was no evidence 
of impairment of the Veteran's thought process.  Socially, 
the Veteran functioned well, getting along with friends and 
relatives and attending church and other social functions 
regularly.  The July 2006 examiner determined that there was 
no social impairment and that the Veteran was capable of 
self-care and of the activities of daily living.  None of 
these examinations indicate any inappropriate behavior, 
suicidal ideation or homicidal ideation.  Furthermore, the 
Veteran's GAF score was consistently at 50; speech was 
relevant and coherent and no obsessive or ritualistic 
behavior was found.  The evidence does not reflect that his 
disability picture warranted the assignment of a rating in 
excess of 30 percent during this period.   

It is clear from the record that the Veteran's PTSD became 
significantly worse beginning in April 2008, thus warranting 
an increase in rating from 30 percent disabling to 50 percent 
disabling.

It is also clear that the Veteran currently suffers mild to 
moderate PTSD impairment, and the Veteran has already been 
assigned a 50 percent rating in recognition of such 
impairment.  However, at no time contemplated by the appeal 
period, were the regulatory criteria for a rating greater 
than 50 percent met.

The Veteran did report some difficulties in social 
situations, but the majority of reported PTSD symptoms are 
fully contemplated by the existing 50 percent rating.  The 
Veteran has not been noted to have such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Therefore, the Board is unable to find that the 
PTSD disability picture more nearly approximates the criteria 
for the next higher rating of 70 percent at any time during 
the period covered by this appeal.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Veteran has not been 
hospitalized for his PTSD.  The effect of his PTSD on his 
ability to hold employment appears to be contemplated by the 
currently assigned 50 percent rating.  Therefore, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Mylopathic Muscular Atrophy

The Veteran has also presented a claim for entitlement to 
service connection for mylopathic muscular atrophy, also 
claimed as a nerve condition.  In a January 1952 rating 
decision, the RO denied service connection for that 
condition, determining that the evidence did not show that 
muscular atrophy developed or had its inception or was 
aggravated in service.  The Veteran was notified of that 
decision and of his appellate rights, but did not appeal the 
decision before the one year deadline.  The decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In January 2000 and July 2003 the Veteran applied to reopen 
his claim for muscular atrophy.  In rating decisions from May 
2000 and March 2004 the RO issued rating decisions denying 
the claim based on a lack of new and material evidence.  The 
Veteran did not appeal either of these decisions before the 
one year deadline and so both are now final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

Most recently, in May 2007 the Veteran once again applied for 
service connection for mylopathic muscular atrophy, this time 
claiming it as a nerve condition.  The RO continued to deny 
service connection based on a lack of new and material 
evidence in an October 2007 rating decision.  This time, 
however, the Veteran submitted a Notice of Disagreement in 
October 2007.  A Statement of the Case was issued in February 
2008 and the Veteran submitted a Substantive Appeal (VA Form 
9) later that month.  A Supplemental Statement of the Case 
issued in April 2008 appears to reopen the claim based on new 
and material evidence, but denies the claim on a de novo 
basis.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to 
the March 2004 rating decisions consists of VA treatment 
records, statements from the Veteran and his family and, most 
notably, an opinion from a VA physician expressing a belief 
that the Veteran's nerve condition was most likely related to 
service.  This evidence pertains to the likely etiology of 
the Veteran's mylopathic muscular atrophy and the Board has 
determined that this evidence is both new and material.  
Accordingly, the claim for service connection for mylopathic 
muscular atrophy, also claimed as a nerve condition, is 
reopened.


ORDER

A rating in excess of 30 percent for PTSD prior to April 3, 
2008, and a rating in excess of 50 percent for PTSD from that 
date are denied.

New and material evidence having been presented, the claim of 
entitlement to service connection for mylopathic muscular 
atrophy, also claimed as a nerve condition, is reopened.  To 
this extent, the claim is allowed.


REMAND

Having been reopened, the Veteran's claim of entitlement to 
service connection for mylopathic muscular atrophy must be 
judged on the merits.  A review of the claims file, however, 
reveals that further action on this issue is necessary prior 
to final appellate review.

The Veteran argues that his mylopathic muscular atrophy is 
due, at least in part, to his time in service.  VA treatment 
records from October 2007 contain an opinion from an examiner 
that the Veteran's nerve condition is most likely related to 
an injury in service.  While this opinion is certainly new 
and material evidence, it is not sufficient for VA rating 
purpose because it does not meet the requirements established 
by VA law, namely that the examiner did not indicate a review 
of the Veteran's entire VA claims file and did not provide a 
rationale for the opinion expressed.  While an examiner can 
render a current diagnosis based upon his examination of a 
veteran, the Court has held that, without a thorough review 
of the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Thus, the Board finds that this statement cannot be 
considered as competent evidence which addresses the etiology 
of the Veteran's condition.

The Board notes that to date the Veteran has not undergone a 
comprehensive VA examination regarding his claimed mylopathic 
muscular atrophy and there is no opinion on record sufficient 
to adjudicate the issue before the Board.  As such, a 
comprehensive VA examination and opinion is required in this 
case.  Assistance by the VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008).

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ensure that all identifiable VA and 
private treatment records are obtained.  
Document negative responses and inform the 
Veteran so that he may attempt to procure 
missing records on his own.

2.  Make arrangements to afford the 
Veteran the appropriate VA examination for 
his claimed mylopathic muscular atrophy.  
The claims folder should be made available 
to and be reviewed by this examiner.  All 
indicated tests should be performed.  
Thereafter, the examiner should state 
whether it is at least as likely as not 
that the claimed mylopathic muscular 
atrophy is related to, or was aggravated 
by, any incident of service.  The 
rationale for all opinions expressed 
should be set forth. 

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


